
	
		III
		112th CONGRESS
		1st Session
		S. RES. 47
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Mr. Roberts (for himself
			 and Mr. Moran) submitted the following
			 resolution; which was referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		RESOLUTION
		Recognizing the importance of biosecurity
		  and agrodefense in the United States.
	
	
		Whereas following the attacks of September 11, 2001, the
			 Nation took notice of the global threat of terrorism;
		Whereas the new reality after the attacks of September 11,
			 2001, led to an increase of resources focused on combating attack from the
			 enemies of the United States;
		Whereas Congress established the Department of Homeland
			 Security in 2002 with the intent of meeting the challenges plaguing our
			 Nation;
		Whereas the attacks made visible the vulnerability of our
			 food supply and agriculture economy;
		Whereas the President of the United States issued a
			 Homeland Security Directive entitled the Defense of United States
			 Agriculture and Food on January 30, 2004;
		Whereas the Department of Homeland Security in partnership
			 with the Department of Agriculture recognized the challenges of agroterrorism
			 early on;
		Whereas the Commission on the Prevention of Weapons of
			 Mass Destruction Proliferation and Terrorism assessed in its 2008 report
			 entitled World At Risk, “the U.S. government has invested most
			 of its nonproliferation efforts and diplomatic capital in preventing nuclear
			 terrorism. The Commission believes that it should make the more likely
			 threat—bioterrorism—a higher priority. Only by elevating the priority of the
			 biological weapons threat will it be possible to bring about substantial
			 improvements in global biosecurity”; and
		Whereas the threat of attack from the enemies of the
			 United States continues and there is much remaining work: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)while the United
			 States continues to combat terrorism in all forms around the world, the safety,
			 security, and health of our livestock and agriculture commodities must not be
			 forgotten;
			(2)research and
			 investment in biosecurity and biosafety should remain a top priority for
			 Congress;
			(3)providing the
			 resources, both intellectually and materially, for the advancement of vaccines
			 and hopeful eradication of deadly pathogens and emerging zoonotic disease is an
			 integral part of providing homeland defense;
			(4)a laboratory
			 capable of handling such deadly diseases is necessary to meet the demand for
			 such resources, and such laboratory should be constructed to the highest
			 standards of safety and security, and should meet the requirements of a
			 biosafety level 4 laboratory;
			(5)without the tools
			 necessary to protect the citizens, agriculture economy, and food supply of the
			 United States, the United States remains vulnerable to attack and chaos;
			(6)the world depends
			 on the food and fiber that the United States produces;
			(7)the world depends
			 on the leadership of the United States in science and technology;
			(8)the United States
			 must remain the leader in the fight against bioterrorism; and
			(9)biosecurity and
			 agrodefense are achievable goals for the United States in the global war on
			 terrorism.
			
